PER CURIAM.
Defendant was convicted of assault with intent to commit rape. This appeal challenges the sufficiency of the evidence to support the verdict.
The state’s case established the following facts: The defendant was found near the scene of the crime *535shortly after the victim called the police. He was near the abandoned automobile of the victim, the keys to which had also been taken from her by her attacker. His fingerprints were found on articles of personal property stolen by her attacker from the victim’s house.
The state did not produce the testimony of an eyewitness. The attacker had seized the victim from behind when she entered her house, and had blindfolded her. Thereafter, his activities could be described only by the sounds he made and by the actions which the victim experienced but did not see.
One fact recalled by the victim was that the attacker had persisted in asking her the whereabouts of her roommate, referring to the roommate by name. The defendant, when arrested, was carrying a piece of paper with the roommate’s name written upon it.
The state’s case as a whole contained sufficient circumstantial evidence to enable a jury to draw the inference that the defendant was the person who had attacked the victim.
Affirmed.